Case 7:19-cr-00700-VB Document 259 Filed 02/17/21 Page 1of1

 

UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
UNITED STATES OF AMERICA
ORDER
y ORDER
WENDELL JONES, 19 CR 700-1 (VB)
Defendant. :
x

 

A bail hearing in this case is scheduled for February 18, 2021, at 10:00 a.m.

Because of the current public health emergency, the Court will conduct this proceeding
by telephone conference call, provided that defendant waives his right to be physically present
and consents to appear by telephone after consultation with counsel. All counsel and the
defendant shall attend by calling the following number and entering the access code when
requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Prior to the hearing, defense counsel shall advise the Court in writing whether his client
consents to appear by telephone at this proceeding.

Dated: February 17, 2021
White Plains, NY
SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 

 
